      Case 5:20-cv-00253-RV-MAF Document 17 Filed 02/09/21 Page 1 of 2



                                                                         Page 1 of 2

          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                      PANAMA CITY DIVISION


JAMES RUSSELL JOHNSON,
# 13000034,

      Plaintiff,

vs.                                                Case No. 5:20cv253-RV-MAF

OFFICER GANDY,

     Defendant.
______________________________/

                                   ORDER

      This cause now comes before the Court upon the Magistrate Judge’s Report and

Recommendation, ECF No. 16. Plaintiff, who is pro se, was furnished a copy of the

Report and Recommendation and was afforded an opportunity to file objections

pursuant to 28 U.S.C. § 636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined that the

Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1. The Magistrate Judge’s Report and Recommendation, ECF No. 16, is

adopted and incorporated by reference in this Order.
       Case 5:20-cv-00253-RV-MAF Document 17 Filed 02/09/21 Page 2 of 2



                                                                     Page 2 of 2

       2. This case is DISMISSED without prejudice and the Clerk of Court must

close the file.

       DONE AND ORDERED this 9th day of February, 2021.



                            S/ Roger Vinson
                            ROGER VINSON
                            SENIOR UNITED STATES DISTRICT JUDGE




Case No. 5:20cv253-RV-MAF
